     Case 3:18-cr-04683-GPC Document 238 Filed 06/09/21 PageID.2428 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18-CR-4683-GPC-4
12                                       Plaintiff,
                                                          ORDER APPROVING TRAVEL
13   v.                                                   REQUEST
14   PETR PACAS,
15                                 Defendant (4).
16
17         Finding good cause therefore, the Court hereby ORDERS that Petr Pacas’s
18   conditions of bond are modified as follows. Mr. Pacas is permitted to travel to the Czech
19   Republic in June of 2021, with a return date on or before July 15, 2021, including all
20   countries through which travel is required for flight layovers, so long as he provides his
21   Pretrial Services Officer with a copy of his travel itinerary in advance and calls Pretrial
22   Services both prior to departure and immediately upon his return.
23         IT IS SO ORDERED.
24   Dated: June 9, 2021
25
26
27
                                                      1
28                                                                                 18-CR-4683-GPC-4
